
	
		II
		112th CONGRESS
		1st Session
		S. 1037
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Intermodal Surface Transportation Efficiency
		  Act of 1991 with respect to the identification of high priority corridors and
		  the inclusion of certain route segments on the Interstate System, and for other
		  purposes. 
	
	
		(a)Identification
			 of high priority corridors on national highway systemSection
			 1105(c)(18)(D) of the Intermodal Surface Transportation Efficiency Act of 1991
			 (105 Stat. 2032; 112 Stat. 189) is amended—
				(1)in clause (ii) by
			 striking and at the end;
				(2)in clause (iii)
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(iv)include United
				States Route 83 from United States Route 281 to United States Route
				77.
						.
				(b)Inclusion of
			 certain route segments on Interstate SystemSection
			 1105(e)(5)(A)(ii) of the Intermodal Surface Transportation Efficiency Act of
			 1991 (105 Stat. 2032; 109 Stat. 597) is amended by inserting before the period
			 at the end the following: (except that this clause does not apply to any
			 segment of a portion of a route referred to in paragraph (18)(D) or (20) of
			 subsection (c)).
			
